Jackson, Chief Justice.
This bill was filed to stop the levy of a fi. fa. in favor of White vs. the plaintiff in error, Abda J ohnson and others, on the ground that Johnson was a co-surety with the plaintiff in error, and collected enough money to pay off the fi. fa. from said plaintiff, on other claims put in his hands, and failed to pay it off. The bill was dismissed for want of equity.
We are unable to see any error in it. Conceding that *383the allegation is sufficient to charge Johnson as attorney for White on White’s claim, it was for the plaintiff in error that he collected it on other claims of the plaintiff in error, and White had nothing to do with his breach of trust, being a stranger to the transaction. The case is covered by that of Pease vs. Dibble & Bunce, 57 Ga., 446. White had no knowledge at all of any such arrangement between Johnson, who was attorney for plaintiff in error to collect 'and apply those claims, and the plaintiff in error. White was no party to the contract. It is not alleged that Johnson acted as his agent or by his authority. -He has a right to collect his debt out of any and all of the defendants, and to leave them to settle equities inter sese between themselves after paying him. There was no error in dismissing the bill.
Judgment affirmed.